FILED
                                                            United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                 Tenth Circuit

                           FOR THE TENTH CIRCUIT                 December 4, 2020
                       _________________________________
                                                               Christopher M. Wolpert
                                                                   Clerk of Court
MARQUISE HARRIS, individually;
ARTESIA CABRAL, individually and as
next friend for N.C., a minor child,

      Plaintiffs - Appellees,

v.                                                     No. 20-1002
                                             (D.C. No. 1:19-CV-00572-MEH)
SERGEANT GLENN MAHR, in his                             (D. Colo.)
individual and official capacity,

      Defendant - Appellant,

and

CITY AND COUNTY OF DENVER, a
municipality; CITY OF AURORA, a
municipality; OFFICER KEVIN BARNES,
in his individual and official capacity;
OFFICER MIKE DIECK, in his individual
and official capacity; OFFICER TASHA
EWERT, in her individual and official
capacity; OFFICER JEREMY JENKINS,
in his individual and official capacity;
OFFICER PAUL JEROTHE, in his
individual and official capacity; OFFICER
JON MAREK, in his individual and official
capacity; OFFICER JEREMIAH MILES,
in his individual and official capacity;
DETECTIVE LARRY BLACK, in his
individual and official capacity;
DETECTIVE DAVID GROSS, in his
individual and official capacity;
DETECTIVE TONI TRUJILLO, in her
individual and official capacity,

      Defendants.
                       _________________________________
                            ORDER AND JUDGMENT *
                        _________________________________

Before HOLMES, KELLY, and CARSON, Circuit Judges.
                  _________________________________

       Defendant-Appellant Sergeant Glenn Mahr appeals from the district court’s

order denying his motion to dismiss. Sergeant Mahr asserted a defense of qualified

immunity which the district court rejected. On appeal, he argues that Plaintiffs-

Appellees, Marquise Harris, Artesia Cabral, and their infant son N.C., did not allege

sufficient facts to establish a failure to intervene, and that the duty to intervene in an

unlawful search was not clearly established. We have jurisdiction in this case under

the collateral-order doctrine and 28 U.S.C. § 1291. See Ashcroft v. Iqbal, 556 U.S.

662, 672 (2009) (“[A] district court’s order rejecting qualified immunity at the

motion-to-dismiss stage of a proceeding is a ‘final decision’ within the meaning of

§ 1291”). We conclude that the law was not “clearly established” at the time of the

incident and reverse the district court’s denial of qualified immunity.



                                      Background 1

       On August 17, 2017, officers from the Aurora Police Department (“APD”) and

Denver Police Department (“DPD”) were conducting surveillance on Plaintiffs’



       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         These facts are taken from Plaintiff’s First Amended Complaint. See 1 Aplt.
App. 130–44.
                                             2
apartment in Aurora, Colorado. Officers were at the apartment to arrest Mr. Harris

because he had been involved in a shooting that day in Denver. DPD oversaw the

operation with the help of APD’s Strategic Response and Tactics unit. Mr. Harris

eventually left his apartment to visit a friend and the officers arrested him.

      At the time of the arrest, DPD and APD did not have a search warrant for Mr.

Harris’ apartment, but DPD Sergeant Englebert told Sergeant Mahr — who was on

scene outside of the apartment — that a warrant was being prepared. Sergeant Mahr

informed APD officers not to enter the apartment until a search warrant was

obtained. Ultimately, a judge never signed a warrant for the apartment.

      While Mr. Harris was being arrested, he told officers that they did not have

permission to enter his apartment, noting that they did not have a search warrant. Mr.

Harris also told the officers that he wanted Ms. Cabral or a family member to get his

son, N.C., who was sleeping inside the apartment. Mr. Harris repeated several times

that he was not giving officers permission to enter his home.

      During this time, there was confusion among APD officers about whether they

had been ordered to enter the apartment. Several APD officers were standing at the

door and had knocked on it. After speaking to a DPD officer on the phone, an APD

officer informed the other officers that DPD did not “want the house,” so they left the

door and returned to the ground level of the apartment complex. 1 Aplt. App. 134.

Seconds later, APD officers walked back up the stairs and an officer asked, “[t]hey

want it again now?” Id. Another officer responded, “[t]hat’s what one of the Denver

guys just said; they want it.” Id. The first officer said, “[a]re they writing for the

                                            3
house or they writing for the f---ing guy? ‘Cause if they ain’t writing for the house

then how the f--- . . .?” Id. An APD officer then broke the apartment screen door in

anticipation of entering.

      Five armed APD officers entered the apartment with their guns drawn. As the

officers cleared the apartment, they closely examined Plaintiffs’ home. One APD

officer picked up N.C. while he was asleep and carried him outside. Although

Sergeant Mahr and three DPD Detectives “were on scene and knew that no warrant

had been issued, they failed to clarify to APD officers that there was no warrant at

the time of the search, and failed to otherwise intervene to prevent the APD officers

from unlawfully” searching the home. 1 Aplt. App. 135.

      Plaintiffs filed suit against various DPD and APD officers, the City of Aurora,

and the City and County of Denver for claims brought under 42 U.S.C. § 1983. As to

Sergeant Mahr, Plaintiffs alleged that he violated their rights by failing to intervene

in the unlawful search of their apartment. Sergeant Mahr moved to dismiss the

complaint asserting a qualified-immunity defense. The district court denied his

motion concluding that “Plaintiffs allege a plausible claim for failure to intervene

against Sergeant Mahr, which was clearly established at the time of the incident.”

Harris v. City and Cnty. of Denver, No. 19-cv-00572-MEH, 2019 WL 6876870, at *7

(D. Colo. Dec. 17, 2019).




                                            4
                                       Discussion

      We review the district court’s denial of qualified immunity de novo.

Cummings v. Dean, 913 F.3d 1227, 1238 (10th Cir. 2019). Qualified immunity

shields government officials from civil liability protecting “all but the plainly

incompetent or those who knowingly violate the law.” Mullenix v. Luna, 577 U.S. 7,

12 (2015) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). To survive

Sergeant Mahr’s motion to dismiss, Plaintiffs were required to show (1) that “the

defendant’s actions violated a constitutional or statutory right,” and (2) “that the right

was ‘clearly established at the time of the conduct at issue.’” Thomas v. Kaven, 765

F.3d 1183, 1194 (10th Cir. 2014) (quoting Archuleta v. Wagner, 523 F.3d 1278, 1283

(10th Cir. 2008)). We have discretion to decide which of these elements “should be

addressed first in light of the circumstances in the particular case at hand.” Pyle v.

Woods, 874 F.3d 1257, 1263 (10th Cir. 2017) (quoting Pearson v. Callahan, 555 U.S.

223, 236 (2009)). Even assuming without deciding that Plaintiffs had a plausible

claim for violation of a constitutional right based on a failure to intervene, the

constitutional right was not clearly established. Id. Therefore, the denial of qualified

immunity was error.

      For a right to be clearly established, “[t]he contours of the right must be

sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Quinn v. Young, 780 F.3d 998, 1004–05 (10th Cir. 2015)

(quoting Wilson v. Montano, 715 F.3d 847, 852 (10th Cir. 2013)). Plaintiffs

typically must identify “an on-point Supreme Court or published Tenth Circuit

                                            5
decision,” but may also look to the “weight of authority” from other courts. Id. at

1005. Furthermore, clearly established law “must be ‘particularized’ to the facts of

the case,” and “should not be defined ‘at a high level of generality.’” White v. Pauly,

137 S. Ct. 548, 552 (2017) (citations omitted).

      Plaintiffs claim that Sergeant Mahr failed to intervene in an unlawful entry and

search of their apartment. To show that such a duty was “clearly established,” they

rely primarily on an excessive force case stating “that all law enforcement officials

have an affirmative duty to intervene to protect the constitutional rights of citizens

from infringement by other law enforcement officers in their presence.” Vondrak v.

City of Las Cruces, 535 F.3d 1198, 1210 (10th Cir. 2008) (quoting Anderson v.

Branen, 17 F.3d 552, 557 (2d Cir. 1994)). Additionally, they also rely upon two

unpublished decisions that apply the duty to intervene in unlawful entry cases. See

Anderson v. Campbell, No. 95-6459, 1996 WL 731244, at *4 (10th Cir. Dec. 20,

1996); Reid v. Wren, Nos. 94-7122, 94-7123, 94-7124, 1995 WL 339401, at *2 (10th

Cir. June 8, 1995). These cases, however, fail to show that the law was clearly

established at the time of the incident.

      Although Vondrak recites a broad duty to intervene, it lacks any specificity,

especially as to unlawful entry and search cases. The same is true of the case

Vondrak relied upon. See Branen, 17 F.3d at 557. In Vondrak, we said that the duty

to intervene applies to excessive force and unlawful arrests, as well as “any

constitutional violation [that] has been committed by a law enforcement official.”

Vondrak, 535 F.3d at 1210. But it does not discuss unlawful entries or searches, thus

                                            6
making it a highly generalized statement. See White, 137 S. Ct. at 552 (noting “the

longstanding principle that ‘clearly established law’ should not be defined ‘at a high

level of generality’”); see also District of Columbia v. Wesby, 138 S. Ct. 577, 590

(2018) (“It is not enough that the rule is suggested by then-existing precedent.”).

      Furthermore, the two unpublished decisions cannot carry the weight Plaintiffs

place upon them. See Mecham v. Frazier, 500 F.3d 1200, 1206 (10th Cir. 2007) (“An

unpublished opinion . . . provides little support for the notion that the law is clearly

established on this point.”). In Reid, this court found defendants liable for failing to

intervene in an unlawful entry because they were “present and heard the conversation

between plaintiff and [the other officer]; yet they did not act to stop the allegedly

unconstitutional action.” Reid, 1995 WL 339401, at *2. In this case, however,

Sergeant Mahr was not alleged to be at the door with the searching officers and he

previously told them not to enter the apartment without a warrant. These factual

differences undermine Reid’s ability to clearly establish the law, especially when

considering the importance of the facts to a failure-to-intervene claim. 2 See

Mullenix, 577 U.S. at 12 (“The dispositive question is ‘whether the violative nature

of particular conduct is clearly established.’” (quoting Ashcroft v. al-Kidd, 563 U.S.

731, 742 (2015))).




      2
        In failure-to-intervene cases, the plaintiff must prove that the defendant
“‘observed or had reason to know’ of a constitutional violation and [] had a ‘realistic
opportunity to intervene.’” Jones v. Norton, 809 F.3d 564, 576 (10th Cir. 2015)
(quoting Vondrak, 535 F.3d at 1210).
                                            7
      In Anderson, we explicitly held that there was no underlying constitutional

violation because there was no unlawful entry. Anderson, 1996 WL 731244, at *4.

However, we stated that that even if one occurred, the defendants adequately

intervened by immediately taking action to stop the entry. Id. This discussion of the

failure-to-intervene theory was simply dicta and would not constitute clearly

established law.

      Given the lack of caselaw, Plaintiffs ultimately must contend that Sergeant

Mahr’s conduct was “so obviously unconstitutional” that they do not need to identify

an on-point case. Aplee. Br. at 24. Plaintiffs point to this court’s “sliding scale”

approach where “the more obviously egregious the conduct in light of prevailing

constitutional principles, the less specificity is required from prior case law to clearly

establish the violation.” Browder v. City of Albuquerque, 787 F.3d 1076, 1082 (10th

Cir. 2015) (quoting Shroff v. Spellman, 604 F.3d 1179, 1189–90 (10th Cir. 2010)).

Not only are the “constitutional principles” surrounding a failure to intervene in an

unlawful search unclear, but Plaintiffs acknowledge that Sergeant Mahr initially told

APD officers not to enter the apartment without a warrant. His failure to take

additional steps is not the type of “egregious” conduct that warrants foregoing our

traditional requirement of an on-point case.

      Finally, Plaintiffs argue that this court should reject the doctrine of qualified

immunity altogether. Plaintiffs recognize that they failed to raise this argument in

the district court but ask us to use our discretion to consider it on appeal. However,

despite any difficulties the framework presents, we remain obligated to follow

                                            8
qualified-immunity precedents of the Supreme Court and Tenth Circuit. See Ullery

v. Bradley, 949 F.3d 1282, 1301 (10th Cir. 2020). Therefore, we decline Plaintiffs’

offer to upend the doctrine.

      REVERSED.


                                          Entered for the Court


                                          Paul J. Kelly, Jr.
                                          Circuit Judge




                                          9